Citation Nr: 1727881	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  The propriety of the reduction in rating for a lumbar spine disability from 20 to 10 percent, effective January 1, 2011.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Brian S. Wayson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 2000 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board notes that rating reduction claims are separate from increased rating claims.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the rating reduction resulted from the Veteran's claim for a higher rating for his lumbar spine disability.  Therefore, both the increased rating claim and the propriety of the rating reduction are on appeal as reflected on the title page.

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in January 2017.  A transcript of the hearing is of record.  

The issue of entitlement to a rating in excess of 20 percent for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was granted service connection for a chronic lumbosacral strain, evaluated as 20 percent disabling, effective June 13, 2007, in an October 2007 rating decision. 
2.  Following the Veteran's June 2010 VA examination, the RO proposed to reduce the rating for a chronic lumbosacral strain to 10 percent.

3.  The evidence of record at the time the Veteran's disability rating was reduced from 20 to 10 percent did not demonstrate improvement in his ability to function under the ordinary conditions of life and work. 


CONCLUSION OF LAW

Restoration of a 20 percent disability rating for a chronic lumbosacral strain is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.13, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Contentions

The Veteran maintains that the reduction from 20 percent to 10 percent for his service-connected lumbosacral strain was not warranted.  Specifically, he asserts that since service he has had continued low back pain with flare- ups that cause him severe pain and in some instances, incapacitate him.  He further maintains that there has been no improvement in his back condition since submitting his increased rating claim in March 2010.  In fact, he highlights that his back pain causes him constant pain at work and that he cannot lift weights or run anymore due to the pain.  Lastly, he maintains that the lack of improvement in his back condition over the years led to him receiving back surgery in 2011.  Thus, he argues that the evaluation of 20 percent should be restored.  See January 2017 Hearing Transcript.  

II.  Applicable Law

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. 
§ 1155.  The Court of Appeals for Veterans Claims has consistently held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344 (c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e).


In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, there is a different burden of proof with respect to rating reduction claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 20 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 20 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement. Dofflemyer, supra.

The Veteran's lumbar spine disability has been evaluated under 38 C.F.R. § 4.71a, DC 5237.  As relevant, DC 5237 provides: a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, DC 5237.

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. 589 at 592.

III.  Analysis

Here, the Veteran was informed of the proposed reduction in a July 2010 letter.  In the enclosed July 2010 rating decision, the RO explained that it was proposing to reduce his rating because of the June 2010 VA examiner's report and further informed him that he could present evidence and was entitled to a hearing.  He was afforded 60 days to respond.  The Veteran responded with a written notice of disagreement dated in September 2010.  Thereafter, the RO promulgated a rating decision in October 2010, implementing the proposed reduction, effective January 1, 2011.  Based on the history, the Board finds that the Veteran was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e).  

The Veteran was originally examined for his lumbar spine disability in August 2007.  At that time, the Veteran reported pain increased by repetitive motion, plus use of a back brace, and severe flare-ups once per month that resolved in two or three days.  VA examiner noted a forward flexion of the thoracolumbar spine to 70 degrees with mild pain during repetitive use but no additional loss of motion.  The examiner diagnosed the Veteran with a chronic lumbosacral strain and stated that daily activities were not affected, but noted that he would best be suited for sedentary work.  The examiner further noted that the Veteran experienced flare- ups of pain occurring once a month.  The examiner reported that during a flare- up of pain the Veteran would experience an additional loss of 15 to 20 degrees of forward flexion.  Based on the examiner's findings during this examination, service connection for a chronic lumbosacral strain was granted with an evaluation of 20 percent in an October 2007 rating decision.  

The VA re-examined the Veteran in June 2010, following the Veteran's March 2010 increased rating claim for his back disability.  At that time, the Veteran reported severe flare-ups lasting for three to seven days, as well as muscle spasm.  The VA examiner noted a forward flexion of the thoracolumbar spine to 80 degrees with no pain on active range of motion and no additional limitations after repetitive use.  Notably, the examiner also reported that the Veteran had pain with motion, spasms, and guarding.  Further, the examiner noted a history of decreased motion and stiffness.  Lastly, the examiner noted increased absenteeism as affecting the Veteran's occupation and occasional difficulty with lifting, pulling, and pushing during flare- ups as affecting his daily activities.  The examiner diagnosed the Veteran with a chronic lumbosacral strain.  Based upon this examination report, the RO proposed and implemented the rating reduction.

The Board finds that the Veteran's lumbar spine disability had not improved to warrant a rating reduction.  The Board notes the Veteran's representative's argument that the June 2010 VA examination report is inadequate because it did not appropriately address the Veteran's flare-ups.  See January 2017 Hearing Transcript.  To this end, the Board finds that the June 2010 VA examiner reported pain on motion and noted the frequency of the Veteran's flare-ups, but critically failed to provide an opinion on pain during flare- ups in relation to additional loss of range of motion and functional impairment.  Deluca, 8 Vet. App. 202; 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Contrarily, the August 2007 report adequately took into consideration the Veteran's flare-ups of pain in relation to his range of motion, finding that during a flare-up the Veteran's forward flexion would be between 50 and 55 degrees, corresponding to a rating of 20 percent.  Thus, it does not appear that the assessment in June 2010 was as thorough as in August 2007 and cannot therefore be used as the sole the basis for a rating reduction.  38 C.F.R. § 3.344(a); Brown, 5 Vet. App. 418-421 (the examination used for the reduction must be as full and complete as the examination upon which the original award was based).  

Further, subsequent private and VA treatment records reflect that the Veteran continued to experience constant back pain and decreased mobility and do not otherwise suggest a significant improvement in general lumbar musculoskeletal function.  Dofflemyer, supra.  Therefore, in consideration of the entire medical history and the preponderance of the evidence standard, the record does not include persuasive evidence that the Veteran experienced a material improvement in his service-connected lumbar spine disability such that his ability to function under the ordinary conditions of life and work has improved.  See Brown, 5 Vet. App. at 421; Faust 13 Vet. App. at 350; 38 C.F.R. §§ 4.2, 4.10, 4.13, 4.71a, DC 5237.  

Thus, a 20 percent rating for the Veteran's service-connected chronic lumbosacral strain is therefore restored.  Id.  


ORDER

The 20 percent rating for a lumbar spine disability is restored effective January 1, 2011.


REMAND

An updated VA examination is needed that contains information regarding joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint, as well as functional loss due to pain, weakness, excess fatigability, or incoordination for both day-to-day use and flare-ups.  Deluca, 8 Vet. App. 202; Correia v. McDonald, 28 Vet. App. 158 (2016).  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records.

3.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The joint involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since March 2009) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

The examiner should also state whether the Veteran's service-connected lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  The examiner should also solicit from the Veteran information regarding the presence and severity of any flare-ups and should address the effect of the Veteran's flare-ups of disability, to include portraying any functional loss during flare-ups in terms of the degree of additional range-of-motion loss.  If such a finding is not possible, the examiner should explain why such detail feasibly could not be determined.

4.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit
sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


